 SUNNYLAND PACKING COMPANY457SUNNYLAND PACKING COMPANYandUNITED PACKING-HOUSE WORKERS OF AMERICA, CIO. Case No. 10-CA-1489. July 30, 1953DECISION AND ORDEROn May 22, 1953, Trial Examiner George A. Downing issuedhis IntermediateReport in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices in violation of Section 8 (a)(1)and (3) of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in thecomplaint and recommended that the complaint be dismissedwith respect thereto. Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.The Respondent's request for oral argument before theBoard is hereby denied as the record, including the exceptionsand brief, adequately present the issues and positions of theparties.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbrief,and the entire record in the case, and hereby adoptsthe findings, conclusions, and. recommendations of the TrialExaminer.'ORDERU on the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, SunnylandPacking Company, Thomasville, Georgia, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Discouragingmembership in United PackinghouseWorkers of America, CIO, or in any other labor organizationof its employees, by discriminatorily discharging or refusingto reinstate any of its employees, or by discriminating in anyothermanner in regard to their hire or tenure of employmentor any term or condition of employment.(b) Threatening its employees with economic or otherreprisalsin the event of the advent of the Union; spying on'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel[MembersMurdock, Stiyles, and Peterson].2 We are satisfied that these persons admitted on the record by the Respondent to be fore-men, as stated in the Intermediate Report, are supervisors within the meaning of the Act.106 NLRB No. 86. 458DECISIONSOF NATIONAL LABOR RELATIONS BOARDand keeping under surveillance union meetings and activities;and interrogating its employees concerning their union senti-ments.(c) In any othermannerinterfering with, restraining, orcoercing its employees in theexerciseof their right to self-organization,to form labor organizations, to join or assistUnited Packinghouse Workers of America, CIO, or any otherlabororganization,to bargain collectively throughrepresenta-tives of their own choosing, and toengage inother concertedactivities for the purposes of collective bargaining and othermutual aid or protection, or to refrain from any or all. suchactivities except to the extent that such right may be affectedby anagreementrequiring membership in a labororganizationas a condition of employment as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer to Lawrence F. Folsom and Charles T. Williamsimmediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniorityor other rights or privileges, and make each of them wholefor any loss of pay he may have suffered by payment to himof a sum of money equal to that which he normally would haveearned as wages fromthe date of the discriminationagainsthim to the date of the offer of reinstatement,less his netearningsduring said period (Crossett Lumber Company,8NLRB 440, 497-8), said back pay to be computed on aquarterlybasisin themannerestablished by the Board inF. W. Woolworth Company, 90 NLRB 289.(b) Post at its plant at Thomasville, Georgia, copies of thenotice attached to the Intermediate Report and marked "Ap-pendix A." 3 Copies ofsaidnotice, to be furnished by theRegional Director for the Tenth Region, shall, after beingsigned by Respondent's representative,be posted by Respondentimmediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Tenth Region, inwriting, within ten (10) days from the date of this Order, whatstepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and itherebyis, dismissed insofar as it allegesthat Preston C. Hurstwas discriminatorily discharged in violation of Section 8 (a)(3) and (1) of the Act.3 This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner" in the caption thereof the words "A Decision and Order." In the event thatthis Order is enforced by a decree of a United States Court of Appeals, there shall be substi-tuted for the words "Pursuant to a Decision and Order" the words "Pursuant to a Decree ofthe United States Court of Appeals, Enforcing an Order." SUNNYLAND PACKING COMPANYIntermediate Report and Recommended OrderSTATEMENT OF THE CASE459This proceeding, brought under Section 10 (b) of the National Labor Relations Act as amended(61 Stat. 136), was heard in Thomasville, Georgia, on March 9 and 10, 1953, pursuant to duenotice.All parties' were represented by counsel or by representatives and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introduce relevantevidence, to argue orally, and to file briefs, proposed findings of fact, and conclusions oflaw. The General Counsel has filed a brief.The complaint, issued on January 14, 1953, by the General Counsel, and based on chargesduly filed and served, alleged in substance 2 that Respondent had engaged in unfair laborpractices proscribed by Section 8 (a) (1) and (3) of the Act by (a) discharging discriminatorilyCharles T. Williams and Lawrence F. Folsom on March 19, 1952, and Preston C. Hurst onSeptember 8, and thereafter refusing to reinstate them; and (b)engagingin other specifiedactsof interference, restraint, and coercionon certaindates on and after February 16.Respondent's answer, filed January 23, 1953, denied theallegationsof unfair labor practices.Upon the entire record in the case, and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTI.THEBUSINESSOF RESPONDENTRespondent Is a Georgia corporation (formerly known as the Georgia Packing Company),with its principal office and place of business and a meat packing plant located at Thomasville,Georgia. Respondent sells and ships annually to customers outside the State of Georgia meatandmeat byproducts valued in excess of $ 250,000. Respondent is, therefore, engaged ininterstate commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithinthe meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionRespondent's supervisory staff, as identified by the record, are J. L. Roberts, president,L. B. Harvard, vice president and general manager, Hosea H. Vann, superintendent, andForemen Parkman, Bozeman, Virgil Knight, Hobson Willis, Ernest Rickert, Dewey Hide,Hillman Sadler, and Austin Griffin. There is no evidence that Stockbuyer Chasteen possessedsupervisory status.The incidents involved herein grew out of attempts by the Unionto organizethe employeesofRespondent'sThomasville plant in February, March, and in August, 1952. Respondentcountered both drives with speeches in the canteen to both day-shift and night-shift employees,portions of which speeches the General Counsel assails as coercive. The General Counselalso asserts that the discharge of Folsom and Williams on March 19 and the discharge ofHurst in September were made to discourage union activities. The remaining incidentsof consequence included the alleged surveillance of a union meeting on August 31, andthe interrogation, also in August, by Harvard of an employee concerning his union senti-ments.i The General Counsel and his representative at the hearing are referred to herein as theGeneral Counsel and the National Labor Relations Board as the Board The above-namedRespondent is referred to as Respondent and as the Company, and the charging Union as theUnion.2 The summary of the pleadings here made includes amendments made at the hearing. Allacts referred to herein occurred in 1952. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Interference,restraint,and coercion1.The canteen speechesThe General Counsel's evidence related mainly to the February meeting which Respondentheld with the night-shift employees.A petition favoring the organization of a union had beencirculated among the employees around the middle of February, and about 2 days laterRespondent's officials held separate meetings in the canteen with the day-shift and night-shiftemployees,atwhich Roberts,Harvard, and Vann made speeches concerning the unionactivities.Folsom and Williams,who attended the night-shift meeting,testified that one of the speakersmade statements substantially to the following effect that: The employees could have a unionif they wanted one, but that they should have come to him about it; he owned the plant, wouldnot take orders from a union,or let anyone tell him how to run the plant, and would close itdown before he would have a union; and the Christmas bonus would be cut out if a union camein.Folsom testified on cross-examination that Harvard also stated that hours would be cut to40 a week if a union came in. Williams testified that one of the speakers stated that he wantedto know who was heading the union activities, and whether any of the employees had anythingto say about the subject, and that one of the office employees stated that he had started theunion activities and was sorry that he had done so. Folsom's testimony, however, does notcorroborate Williams that any of the speakers inquired who the union leaders were, though hetestified that the employees were given an opportunity to speak and that one of them didso.Preston Hurst testified to a similar meeting with the day-shift employees, in February,at which Roberts stated that if the Union got in he wanted nothing more to do with the Companyand that the Christmas bonus "would be knocked out."Respondent stipulated, without binding itself on credibility, that if called by the GeneralCounsel,Arbeth Dugget, A. Jones, Joel Creech, and Milton Halstead would testify sub-stantially to the same effect as Folsom, Williams, and Hurst.Roberts testified for Respondent that he had made substantially the same speech at all thecanteenmeetings; that he explained among other things that the employees were free tojoin or not to join the Union, and that they would not be threatened, coerced, or discriminatedagainst because of joining; that if the employees decided to join the Union. he and the otherofficialswould try to get along with it, but that if they could not, they would either sell theplant or close it up, rather than to submit to harassment of the type he had heard about ata unionized plant in Moultrie; that the Company had an opportunity to sell the plant to otherconcerns which were unionized, and that if it would not get along with the Union, it wouldsell out to one of those concerns. Roberts also referred to existing benefits, such as theChristmas bonus,paid vacations,etc., and stated that he did not know what would becomeof those benefits if the Union was voted in because he did not know what sort of contract couldbe negotiated with the Union;he also referred to the practice of certain unionized plants ofmaking layoffs during slack seasons, and to the Company's contrary policy, and stated thatif the Union came in he did not know what kind of contract might be reached. Roberts alsotestified that, he stated, speaking as an individual, that he was not entirely dependent uponthe plant for an income, and that before he would let the Union "run him crazy," he wouldget outof the Company.Harvard testified that his own remarks related to his advancement up through the ranks,and that he did not attempt to duplicate Roberts' statements withreferenceto the financialcondition of the Company. He testified that his only reference to the Union was in comparingthe benefits the employees had received in the past and that he made no statement or predic-tion concerning how the advent of a union would change existing benefits or conditions. Thereis no evidence as to specific statements attributed to Vann.It is unnecessary,for the determination of the issues herein, that the foregoing testimonybe reconciled with exactness, since the main difference between the two versions was whetherRespondent's speakers made direct and express threats of retailiatory action in event of theunionization of the plant,or whether such threats were only indirect or implied.3Thus, underRoberts' testimony,his statements constituted at best thinly veiled threats of reprisals; theywere calculated to convey the impression--and didsoas to the General Counsel's witnesses--3The actual truth would be found somewhere between the respective versions;i.e., thethreats were doubtless less explicit than claimed by the General Counsel's witnesses and moreexplicit than admitted by Roberts. SUNNY LAND PACKING COMPANY461that the plant might be closed or sold, and that existing employee benefits might be lost, uponthe advent of the Union.But threats are not less coercive because expressed in veiled or indirect terms. Cf. D.H.Holmes Co. v. N. L. R. B., 179 F. 2d 876, 879 (C. A. 5); Joy Silk Mills v. N. L. R. B., 185 F.2d 732, 740 (C. A. D. C.). Where the words used are reasonably calculated, or intended, toconvey an impression that unionization may result in the sale or closing of the plant or in theloss of existing benefits, cf. Linde Air Products Co., 86 NLRB 1333, 1334-5; Union ScrewProducts, 78 NLRB 1107; Hinde & Dauch Paper Co., 78 NLRB 488; Scripto, Inc., 102 NLRB872, such implied or indirect threats of reprisal are as much outside the protection of Section8 (c) of the Act as those which are express or direct. Beatrice Foods Co., 84 NLRB 493, 508,enfd. 183 F. 2d 726 (C. A. 10). When such statements are made by one who is a part of thecompanymanagementand who has the power to change prophecies into realities, such state-ments. whether couched inlanguageof probability or certainty, tend to impede and coerceemployees in their right of self-organization, and therefore constitute unfair labor practices.N. L. R. B. v. W. C. Nabors Co., 196 F. 2d 272, 276 (C. A. 5), cert. den. 344 U. S. 865; cf.Collins Baking Co. v.)i L. R. B., 193 F. 2d 483, 486 (C. A. 5); N. L. R. B. v. Beatrice FoodsCo., 183 F. 2d 726, 728-9 (C. A. 10); N. L. R. B, v. Continental Oil Co., 159 F. 2d 326, 330(C.A. 10); N. L. R. B. v. American Furnace Co., 158 F. 2d 376 (C. A. 7). For employersstillmay not,under the guise of merely exercising their right of free speech, pursue a courseof conduct designed to restrain or coerce their employees in the exercise of rights guaranteedthem by the Act. N. L. R. B. v. Gate City Cotton Mills, 167 F. 2d 647, 649 (C. A. 5); cf.N. L. R. B. v. Kropp Forge Co., 178 F. 2d 822 (C. A. 7), cert. den. 340 U. S. 810; N. L. R. B.v.. Ford, 170 F. 2d 735 (C. A. 6).It is therefore concluded and found that Roberts' statement that the plant might be closedor sold, and that existing benefits might be lost if the Union came in, constituted interference,restraint,and coercion,and that Respondent thereby committed an unfair labor practicein violation of Section 8 (a) (1) of the Act.The evidence does not, however, establish that the August speeches were of coercive effect,despite Roberts'testimony that he spoke generally to the same effect at all the meetings.Carol Hurst and James B. Chasteen, witnesses for the General Counsel, testified to a versionwhich was not substantially different from Respondent's witnesses, Carl Thomas, MorganYandle, Austin Joiner, and Louis Gay. 4 The testimony of the latter witnesses, all in relationto the August speeches, reflected nothing which was not privileged as free speech.2. SurveillanceOn the last Sunday in August, the Union scheduled a meeting to be held at the home ofPreston C. Hurst, an employee who lived on the outskirts of Thomasville. Shortly beforethe meeting was to commence, a number of foremen, includingKnight, Rickert, and Willis,drove up and parked close to the building in which the meeting was to be held. As the em-ployees began to arrive,some of them,upon seeing the foremen,drove past without stopping.In one instance a car occupied by colored employees pulled in and stopped.Rickert went overto the latter car and spoke to the occupants,inquiring what they were doing there and statingthat the meeting had been concluded.Thereupon the employees left.Later, some of the foremen entered into a conversation with union representatives,statingthat they did not feel that the Union should sneak around the bushes to hold a meeting; thatthey(the foremen)would like to "get in on it" too; and that if the Union wanted to hold ameeting, it should come to the plant.4 The General Counsel stipulated, without binding himself on credibility, that Respondentcould call "any number of witnesses" to testify substantially to the same effect as Thomas,Yandle, Joiner, and Gay.Though the testimony of some of the six witnesses was indefinite as to the time of the speechwhich they heard, the evidence as a whole establishes that their testimony related to the Au-gust speeches. Thus Hurst, Yandle, and Gay referred to the fact that DeLoache was present(he was stipulated to have been at the August meeting),and Hurst also related it as close inpoint of time to the visit of the"union man"to his home,which was also in August. Joiner,though first fixing the time as early in the year, finally recalled that it was during the em-bargo, which had begun in July. Thomas could not state definitely which speech he heard, butthought he had heard the day- shift speech in February. However, his testimony closely parallelsthatof the other five witnesses above, and it is concluded that he, too, heard the Augustspeech. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDNot only didthe open surveillanceof themeeting place operateto restrain the employeesin their concerted activities, but thepresenceand activities of the foremen were so dis-ruptive on the occasion that no actual meeting was held. By thesaidacts of its supervisors,Respondent engaged in interference,restraint,and coercion within the meaning of Section 8(a) (1).3. InterrogationDuring the union activity in August, Harvard called into his office Carol A. Hurst andquestioned him as to his position on and his feeling about the Union and as to his feelingtoward the Company.5 Harvard also inquired whether Hurst could inform him what complaintsthere were on the part of the employees, and Hurst stated that, for his own part, he thoughtthings were getting along fine and that a union was not necessary.Haa this incident stood alone,itmight not have furnished an adequate basis for a remedialorder. Cf. Waffle Corp. of America, 103 NLRB 895. However, it constituted, and must beviewed as, a part of Respondent's course of unfair labor practices as found herein, includingsurveillance and discrimination.Itis,therefore,concluded and found that by Harvard'sinterrogation of Hurst concerning his sentiments and his position on the Union, Respondentengaged in interference,restraint,and coercion within the meaning of Section 8 (a) (1).,Standard-Coosa-Thatcher Co., 85 NLRB 1358;,Syracuse Color Press, Inc., 103 NLRB 377.C.Discrimination1.The Folsom-Williams dischargeEmployee interest in the Union had continued after the canteen speeches in February.Williams testified that he later went to Moultrie, saw Wright Littles, obtained some applica-tion cards, and made an appointment with Littles to come to Thomasville. A week or so laterLittles came to Williams' house on a Saturday and the two of them picked up Folsom anddrove around Thomasville to the homes of various employees, soliciting membership in theUnion.On Sunday, Monday, and Tuesday evenings, Williams and Folsom continued their solicita-tion of members at the plant among their fellow employees on the night shift. On Wednesday(March 19), when they reported to work, they were stopped at the plant entrance and told towait.Parkman, their foreman, came to the gate, took them to the office, obtained theirsignatures on their timecards, gave them their pay envelopes, and stated in effect that they"would know better next time." Upon inquiry as to why they were being discharged, Parkmantold them there was no reason. They then asked for and received permission to speak toVann, who informed them they were discharged because they were not needed any more andthat the plant would be better off without them. Vann has since refused repeated requests byFolsomfor reinstatement.Respondent offered evidence to the following effect:About 10 days or 2 weeks before theFolsom-Williams discharge, Folsom had been discharged individually for having permitteda long-distance call to be charged to Respondent's telephone.Between theFridaymorningwhen he was discharged and the following Monday, Folsom had conferences with Vann andHarvard looking to his reinstatement. During those conferences Folsom was questioned abouthisknowledge of pilferage from the Company and as to other misconduct by night-shiftemployees, including particularly the practice of "clock-bumping," by which the employeeserroneously received credit on their timecards for more time than actually worked. Thoughdenying that he had himself participated in the misconduct (save for eating part of a can ofspicedmeat offered him by another employee), Folsom readily admitted knowledge of thepractices and volunteered to help the Company to catch those who were guilty of the pilferageif the Company would reinstate him. The Company had already circumvented the clock-bumpingpractice by requiring that all timecards be turned in to foremen during actual workinghours.Harvard and Vann later discussed the matter further and decided to take advantage ofFolsom's offer. Folsom was thereupon reinstated on Sunday or Monday and was discharged5 Hurst,who had been visited the night before by Folsom and Littles in connection with theUnion's organizational campaign, inquired how Harvard knew he had been visited by the"Union man " Harvard denied that he knew of the visit, and there is no evidence that he did. SUNNYLAND PACKING COMPANY463again(alongwithWilliams) on Wednesday of the following week under the circumstancesabove recounted.Harvard testified that, after a few days, having had no report from Folsom, he and Vanndecided that nothing was being accomplished by the arrangement and that Vann thereupondischarged Folsomagain.6Harvard and Vann testified that Williams was then dischargedalso because, during Folsom'sreinstatementinterviews, Folsom had named Williams asthe employee who had broken open the can of spiced meat, part of which Folsom had admittedeating.Folsom denied that he had implicated Williams in that incident, but testified that hehad attributed it to another employee, Gene Barrett. However, the Harvard-Vann testimonyis credited that Folsom had implicated Williams.Although Harvard's testimony was to the effect that Folsom was discharged for failureto reportfurther pilferages, Respondent endeavored to support, through Vann's testimony,a contention that a variety of other considerations had entered into the discharge, namely,thatFolsomwas agenerally undesirable employee who had been found "in and around thefringes of the improper conduct of the employees"(i.e. pilferage, clock-bumping, a suspectedstealingof uniforms, etc.). 7 However, Vann made a rambling witness whose demeanorand mannerof testifyingrenderedhis testimony unconvincing. Vann's testimony has, there-fore, not beencredited except whereit iscorroborated by Harvard or whereit isreconcilablewith other evidence. Furthermore, though Vann's testimonyin itsentirety indicates thatFolsom's alleged undesirabilityas anemployee was a circumstance which was consideredat the time of his first discharge, yet it is compatible in its entirety with Harvard's testimonyconcerningFolsom's second discharge.Concluding FindingsThe burden was upon the General Counsel, of course, to establish by a preponderance ofthe evidence that Respondent discharged Folsom and Williams because of their union member-ship and activities. W. C. Nabors Company, 89 NLRB 538, 540, enfd. 196 F. 2d 272 (C. A. 5),cert. den. 344 U. S. 865. Consideringthe case first as it was postured by the General Counsel'sevidence, a prima facie case was clearly made out that Respondent was discriminatorilymotivated in making the discharges. Thus, the evidence showed that the men were activelyengaged in an organizational campaign at the plant among night-shift employees. Knowledgeof their activities must be presumed to have reached Respondent in view of the small numberof employees on the night shift and their supervision by Parkman. N. L. R. B. v. AbbottWorsted Mills, 127 F. 2d 438, 440 (C. A. 1); Quest-Shon Mark Brassiere Co., Inc.. 80 NLRB1149, enfd. 185 F. 2d 285 (C. A. 2), cert. den. 312 U. S. 812. Indeed Respondent had shownawareness, by the February canteen speeches, of the organizational movement among theemployees and a disposition to defeat the Union's campaign.The manner of discharge, without warning, was both precipitate and unusual. The two menwere stopped at the gate in midweek and required to wait for Parkman, who paid them offand discharged them without explanation save for his cryptic remark that they would knowbetter next time. Vann's subsequent statement that the plant would be better off without themwas similarly devoid of explanation as to the cause of the discharge.The question remains whether Respondent's evidence is sufficient to overcome the GeneralCounsel's prima facie case, cf. Law and Son v. N. L,. R. B., 192 F. 2d 236, 238 (C. A. 10),citingMontgomery Ward and Company v. N. L. R. B., 107 F. 2d 555, 560 (C. A. 7); and seeSixteenth Annual Report of the National Labor Relations Board (1951), p. 162, and to over-come the inference, plainly supported by the foregoing circumstances,8 that Respondentdischarged Folsom and Williams to discourage the membership drive in which they wereactive participants. And preliminarily, it is important to note that even though a valid cause6 Folsom testified that he had seen no further signs of pilferage on his shift, and there isno evidence that any occurred,though Harvard testified generally that the Company's recordscontinued to reflect shortages.7Respondent also developed from Folsom on cross-examination an admission that he wasonce refused employmentby the ACL Railwaybecause of an incident in 1942, involving theftof a can of cream in Minnesota.However, Respondent had no knowledge of that matter untilafter Folsom's final discharge8It is well recognizedthata finding of discrimination must frequently rest on inference,since direct evidence of an intention to violatethe Act israrely obtainable.N L.R B. v.Piedmont Wagon and Mfg.Co., 176F. 2d 695(C. A. 4); HartsellMillsv.N.L.R.B., 111 F. 2d291 (C. A 4). 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay existfor thedischarge or discipline of an employee,that fact does not excuse the dis-charge if the evidence establishes that the employer's real reason was to discourage unionactivities.Sixteenth Annual Report,pupra, pp. 162-3, and cases cited.The heart of Respondent's defenses, as disclosed by Harvard's testimony, is that Folsomwas discharged because he had made no reports of pilferage or other misconduct as agreedat the time of his reinstatement 10 days earlier,and that Williams was discharged becauseFolsom had implicated him earlier in the spiced-meat incident. This defense fails to with-stand close scrutiny for the following reasons:In the first place,itdoes not appear that further incidents of misconduct had occurred onthenight shift, or that Respondent had reasonable grounds for so believing.9Williams'selection for contemporaneous discharge was suspect,despite acceptance of Respondent'sevidence that Folsom had implicated him, since under the Harvard-Vann testimony, Folsomhad implicated all but two of the night-shift employees in the misconduct. The actual dis-charge was made by Parkman, who, so far as is shown by the evidence, was unaware eitherof the basis of Folsom's reinstatement or of the basis on which the discharges were allegedlymade.Finally,no reason appearswhy, ifRespondent's reasons were those advanced at thehearing, Parkman and Vann should have hesitated to assign them, particularly when the mensought an explanation.10 Indeed,there was every reason, in view of the current organizationalcampaign,why Respondent should have assigned the cause as explicitly as possible.However,Parkman's and Vann's evasive and equivocal statements were singularly inappropriate andinadequate as explanations of Respondent's alleged reasons.Cf. Sawyer Downtown Motors,supra. The giving of such evasive reasons in fact lent further support to the General Counsel'scase that the discharges were due to the active and current participation by the two men in themembership campaign. 11Nor does the evidence support Respondent's contention that the discharges were made foreconomic reasons and to obtain greater efficiency of operations. Though Respondent introducedvarious tables which reflected a decrease in personnel beginning around March 15, as wellas a contemporaneous reduction in the unit cost of production, it made no showing how thosefactswere related to the Folsom-Williams discharge; its claims were not only patent after-thoughts,cf. Sawyer Downtown Motors, supra, but seemed designed to support a species ofpost hoc-propter hoc reasoning.Vann's testimony in that connection was unpersuasive; ithas not been credited for reasons stated above.Respondent may, of course, have considered Folsom to have been an undesirable employee;and it gave cumulative weight to its appraisal of him in reaching the decision to make thefirstdischarge because of the telephone call. But there was no evidence of misconductthereafter, either on the part of Folsom or of other employees, nor were there other untowardcircumstances save that the organizational drive had been renewed and that Folsom andWilliams had become active participants in it. Though it is possible that Respondent mayhave considered that those circumstances indicated,or would result in, a partial failure ofconsideration for Folsom's reinstatement,that fact would neither disentitle Folsom to exercisehis right,guaranteed under Section 7, to participate in the concerted activities,nor entitleRespondent to discharge him for having done so.It is,therefore,concluded and found,on the basis of the entire evidence,that Respondentdischarged Folsom and Williams in order to discourage union membership and activities,and that it thereby engaged in unfair labor practices proscribed by Section 8 (a) (3) and (1)of the Act.9Respondent had previously circumvented the clock-bumping practice,and there is no evi-dence that it continued after Folsom's reinstatement.Though Harvard testified generally thatRespondent's records indicated continuing shortages,Respondent made no effort to supportthat testimony by the records themselves, nor was there any indication that, if pilferages con-tinued, they had occurred on the night shift.10Cf.N.L.R B. v. Piedmont Wagon and Mfg. Co., supra; Sawyer Downtown Motors, 103NLRB 1735. The lack of specificity at this point contrasted sharply with the direct and specificassignment of cause on the occasion of Folsom's first discharge."The giving of evasive or contradictory reasons for a discharge may, of course, be con-sidered in determining the real motive for a discharge, N.L.R.B v.Condenser Corp., 128 F2d 67,75 (C. A3); and the employer's shifting or inconsistent explanations of a discharge isa circumstance indicating an antiunion motivation. Mooresville Mills, 99 NLRB 572; SandyHill Iron & Brass Works, 69 NLRB 355, enfd. 165 F. 2d 660 (C. A. 2); cf N L.R.B v. Inter-national Furniture Co., 199 F. 2d 648 (C. A. 5), enfg. 98 NLRB 674. SUNNYLAND PACKING COMPANY2.TheHurst discharge465Preston Hurst was the employee at whose home the union meeting was scheduled for thelast Sunday in August (August 31). He was employed on the day shift in the smoked-meatroom and the wrapping room.Late in July the State of Florida had imposed an embargo on pork products, and since muchof Respondent's trade territory was in that State, it began to suffer a diminution of business.Thiswas reflected in turn in a reduction in the number of hours worked by most of theemployees, including Hurst and the others in his department. For example, Hurst workedthe following hours the last 6 weeks of his employment:July 26August 2August 9August 16August 23August 30September 648*23*351173*(off)19Hurst testified that the week before the union meeting, he had worked 3 hours on a Monday.In that time the crew had worked up all the meat on hand and were then informed that therewould be no more work for the week and that if the employees found other work, they shouldaccept it;ifnot, they might report back the following Monday to see whether there wasanything available for them. Hurst testified, however, that lie did not report as suggestedbecause he was repairing his house. On Wednesday afternoon of the week ending September 6,Griner came to his house and requested him to report for work. Hurst worked on Thursdayand Friday, and was then again laid off by Griner, who told him there was no need to return.About 3 weeks later, Hurst applied to his foreman, Bozeman, for reinstatement and wastold that there was no work for him and that Bozeman and Vann had decided to let him gofinally because of his failure or inability to perform his job properly and because of his toofrequent visits to the restroom.The foregoing evidence fails to establish that Hurst was either laid off, discharged, or re-fused reinstatement because of his union activities. The only suspicious circumstance is thatthe union meeting which Respondent's foremen disrupted was to have been held at Hurst'shome on August 31. However, his initial layoff had occurred prior to that meeting, as a partof the general layoff resulting from the embargo. What is of crucial significance, is that sub-sequent to the incident of the union meeting, Respondent sent for Hurst and gave him 2 dayswork. In view of Hurst's admitted failure to report on Monday of that week as suggested at thetime of his initial layoff, Respondent, had it been moved to retaliate against him because of theunion meeting, would obviously have accepted the ready-made opportunity of replacing him,cf.New York Steam Laundry, Inc., 85 NLRB 1470,1480, if it needed to, on the excuse that it hadconstrued his failure to report as indicating that he had obtained other employment. There isno suggestion, and certainly it cannot be assumed, that Respondent deliberately recalledHurst for the purpose(or pleasure) of laying him off again in retaliation for permitting aunion meeting to be held at his home.Nor does the evidence support the contention that the failure to recall and the final dis-charge were discriminatorily motivated. Hurst admitted that Respondent then informed himthat its final decision was based on his shortcomings as an employee. Respondent offeredevidence that Hurst's performance was inadequate, and its appraisal of him was concurred inby James B. Chasteen, a witness for the General Counsel.Upon the basis of the foregoing findings of fact and upon the entire record in the case theundersigned makes the following:CONCLUSIONS OF LAW1.The activities of Respondent set forth in section III, above, occurring in connection withthe operations of Respondent described in section I, above, have a close, intimate,and sub-stantial relation to trade, traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereof.2.The Union is a labor organization within the meaning of Section 2 (5) of the Act.3.By discharging Lawrence F. Folsom and Charles T. Williams on March 19, 1952, andby thereafter failing and refusing to reinstate them, because of their union membership and 466DECISIONSOF NATIONAL LABORRELATIONS BOARDactivities, Respondent engaged in discrimination and committed an unfair labor practice withinthe meaning of Section 8 (a) (3) and (1) of the Act.4.By interfering with, restraining, and coercing its employees in their rights guaranteedin Section 7 of the Act, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.(Recommendations omitted from publication.]NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor Relations Act we herebynotify our employees that:WE WILL NOTdiscourage membership in United Packinghouse Workers of America,CIO, or in anyother labor organization of our employees,by discharging or refusing toreinstate any of our employees,or in any other manner discriminating against them inregard to hire or tenure of employment or any term or condition of employment.WE WILLNOT threaten our employees with economic or other reprisals in the eventof the advent of the union;spy on or keep under surveillance union meetings or activities;or interrogate our employees concerning their union sentiments.WE WILL NOTin any other manner interferewith,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join orassist United Packinghouse Workers of America,CIO, or anyother labor organization, tobargain collectively through representatives of their own choosing,and to engage in otherconcertedactivitiesfor the purposes of collective bargaining and other mutual aid orprotection,or to refrain from any or allsuchactivities except to the extent that suchrightmay be affected by an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) ofthe Act.WE WILL offer to Lawrence F. Folsom and Charles T. Williams immediate and fullreinstatement to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make them whole for any loss of paythey may have suffered as a result of our discrimination against them.All of our employees are free to become or refrain from becoming members of the above-named union or any other labor organization.SUNNYLAND PACKING COMPANYEmployer.Dated ................By..............................................................................................(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.JAMESTOWN STERLING CORPORATIONandUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL. Case No. 3-CA-596. July 30, 1953DECISION AND ORDEROn May 12, 1953, Trial Examiner Dent D. Dalby issued hisIntermediate Report in the above-entitled proceeding finding106 NLRB No. 88.